Exhiit 10.6

 

[EXECUTION COPY]

 

FIRST AMENDMENT

 

This FIRST AMENDMENT, dated as of June 24, 2005 (this “Amendment Agreement”), is
among WEIGHT WATCHERS INTERNATIONAL, INC., a Virginia corporation (the
“Borrower”) and certain of the Lenders (such capitalized term, and other terms
used in this Amendment Agreement, to have the meanings set forth in Part I
below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the various financial institutions party thereto, Credit
Suisse, acting through its Cayman Islands Branch, as the syndication agent and
as a lead arranger, and The Bank of Nova Scotia, as (x) the administrative agent
for the Lenders, and (y) a lead arranger for the Lenders are party to the Fifth
Amended and Restated Credit Agreement, dated as of January 21, 2004 (as further
amended, supplemented or otherwise modified prior to the First Amendment
Effective Date, the “Existing Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Existing Credit Agreement as herein provided; and

 

WHEREAS, the Lenders have agreed, subject to the terms and conditions set forth
below, to amend the Existing Credit Agreement as more specifically set forth
herein (the Existing Credit Agreement, as amended by this Amendment, being
referred to as the “Credit Agreement”);

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows.

 

PART I
DEFINITIONS

 

SUBPART 1.1.  Certain Definitions.  The following terms (whether or not
underscored) when used in this Amendment Agreement shall have the following
meanings (such meanings to be equally applicable to the singular and plural form
thereof):

 

“Amendment Agreement” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Credit Agreement” is defined in the third recital.

 

“Existing Credit Agreement” is defined in the first recital.

 

“First Amendment Effective Date” is defined in Subpart 3.1.

 

--------------------------------------------------------------------------------


 

SUBPART 1.2.  Other Definitions.  Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment Agreement with such meanings.

 

PART II
AMENDMENT AND RESTATEMENT OF THE
CREDIT AGREEMENT

 

SUBPART 2.1.  Amendment to Article I.  Article I of the Existing Credit
Agreement is hereby amended in accordance with Subparts 2.1.1 and 2.1.2.

 

SUBPART 2.1.1.  Section 1.1 of the Existing Credit Agreement is hereby amended
by inserting the following definitions in the appropriate alphabetical order:

 

“First Amendment Effective Date” is defined in Subpart 3.1 of the First
Amendment, dated as of June 24, 2005, among the Borrower and the Lenders party
thereto.

 

“Redemption” means the redemption by WW.com of all of the Capital Securities of
WW.com owned by ARTAL.

 

“Redemption Debt” means the Indebtedness incurred by WW.com and its Subsidiaries
to fund the Redemption as such Indebtedness may be Refinanced from time to time.

 

“WW.com” means WeightWatchers.com, Inc. a Delaware corporation.

 

“Target Date” means January 31, 2007.

 

SUBPART 2.1.2.  The following definitions set forth in Section 1.1 of the
Existing Credit Agreement are modified as follows:

 

(a)           “Debt” is amended by inserting the following proviso at the end of
such definition prior to the “.” at the end thereof:

 

provided that Indebtedness of WW.com and its Subsidiaries shall only be included
as Debt if either: (x) the Target Date has occurred but the Redemption has not
occurred or (y) the Redemption has occurred and the Redemption Debt is no longer
outstanding

 

(b)           “Interest Expense” is amended by inserting the following proviso
at the end of such definition prior to the “.” at the end thereof:

 

provided that interest expense of WW.com and its Subsidiaries shall only be
included as Interest Expense if either: (x) the Target Date has occurred but the

 

2

--------------------------------------------------------------------------------


 

Redemption has not occurred or (y) the Redemption has occurred and the
Redemption Debt is no longer outstanding.

 

(c)           “Net Income” is amended by inserting the following proviso at the
end of such definition prior to the “.” at the end thereof:

 

provided that net income of WW.com and its Subsidiaries shall only be included
as Net Income if either: (x) the Target Date has occurred but the Redemption has
not occurred or (y) the Redemption has occurred and the Redemption Debt is no
longer outstanding

 

SUBPART 2.2.  Amendments to Article VII.  Article VII of the Existing Credit
Agreement is hereby amended in accordance with Subparts 2.2.1 through 2.2.10.

 

SUBPART 2.2.1.  Section 7.1.4 of the Existing Credit Agreement is hereby amended
by inserting the parenthetical “(other than those with respect to WW.com and its
Subsidiaries so long as WW.com and its Subsidiaries are not required to be
Guarantors hereunder)” after the word “Section” in the last sentence of such
Section.

 

SUBPART 2.2.2.  Section 7.1.8 of the Existing Credit Agreement is hereby amended
by inserting the parenthetical “(other than WW.com and its Subsidiaries so long
as WW.com and its Subsidiaries are not required to be Guarantors hereunder)”
after the words “U.S. Subsidiary” each time they appear in such Section.

 

SUBPART 2.2.3.Clause (a) of Section 7.1.7 of the Existing Credit Agreement is
hereby amended by inserting the following proviso immediately after the phrase
“as the case may be” but prior to the “; and” at the end of such clause:

 

provided, however, that WW.com and its U.S. Subsidiaries shall only be required
to execute a supplement to the Subsidiary Guaranty, a supplement to the WWI
Security Agreement and a Mortgage, if either: (x) the Target Date has occurred
but the Redemption has not occurred or (y) the Redemption has occurred and the
Redemption Debt is no longer outstanding

 

SUBPART 2.2.4.  Clause (b) of Section 7.1.7 of the Existing Credit Agreement is
hereby amended by inserting the following proviso immediately after the phrase
“as the Administrative Agent may reasonably require” but prior to the “.” at the
end of such clause:

 

and provided, further, that the Borrower and WW.com and its U.S. Subsidiaries
shall only be required to pledge the Capital Securities of WW.com and its
Subsidiaries, as applicable, if either: (x) the Target Date has occurred but the
Redemption has not occurred or (y) the Redemption has occurred and the
Redemption Debt is no longer outstanding

 

SUBPART 2.2.5.  Section 7.2.2 of the Existing Credit Agreement is hereby amended
by deleting the word “and” from the end of clause (j) thereof, inserting the
word “and” at the end of clause (k) thereof and inserting the following new
clause (l) immediately after clause (k) thereof:

 

3

--------------------------------------------------------------------------------


 

(l)  Redemption Debt in an amount not to exceed $250,000,000;

 

SUBPART 2.2.6.  Section 7.2.3 of the Existing Credit Agreement is hereby amended
by deleting the word “and” from the end of clause (j) thereof, and inserting new
clauses (l) and (m) immediately after clause (k) thereof:

 

(l)  Liens granted by WW.com to secure payment of Indebtedness of the type
permitted and described in clause (l) of Section 7.2.2; and

 

(m)  Liens on Capital Securities of WW.com granted by the Borrower to secure
payment of Indebtedness of the type permitted and described in clause (l) of
Section 7.2.2.

 

SUBPART 2.2.7.  Section 7.2.5 of the Existing Credit Agreement is hereby amended
by deleting the word “and” from the end of clause (m) thereof and inserting the
following new clauses (o) and (p) immediately after clause (n) thereof:

 

(o)  other Investments made by the Borrower consisting of the exercise of
warrants to purchase Capital Securities of WW.com and the purchase of Capital
Securities of WW.com from any Person other than ARTAL in an amount not to exceed
$150,000,000; and

 

(p)  at any time WW.com and its U.S. Subsidiaries are not required to be
Guarantors, other Investments made by WW.com and its Subsidiaries;

 

SUBPART 2.2.8.  Section 7.2.9 of the Existing Credit Agreement is hereby amended
by deleting the word “or” from the end of clause (b) thereof, replacing the “.”
at the end of clause (c) thereof with “; or” and inserting the following new
clause (d) immediately after clause (c) thereof:

 

(d)  at any time WW.com and its U.S. Subsidiaries are not required to be
Guarantors, Dispositions made by WW.com and its Subsidiaries;

 

SUBPART 2.2.9.  Section 7.2.11 of the Existing Credit Agreement is hereby
amended by deleting the word “and” at the end of clause (a) thereof, replacing
the “.” at the end of clause (b) thereof with “; and” and inserting the
following new clause (c) immediately after clause (b) thereof:

 

(c)  except that WW.com may consummate the Redemption.

 

4

--------------------------------------------------------------------------------


 

SUBPART 2.2.10.  Section 7.2.12 of the Existing Credit Agreement is hereby
amended by replacing the word “or” at the end of clause (iv) in the
parenthetical in the first sentence thereof with a “,”, and inserting the
following new clause (vi) immediately after clause (v) thereof:

 

or (vi) in the case of (a)(i) and (b), any restrictions with respect to WW.com
imposed pursuant to the loan agreement entered into in respect of the Redemption
Debt

 

PART III
CONDITIONS TO EFFECTIVENESS

 

SUBPART 3.1.  Effective Date.  This Amendment Agreement shall become effective
on the date (the “First Amendment Effective Date”) when all of the conditions
set forth in this Part have been satisfied.

 

SUBPART 3.1.1.  Execution of Counterparts.  The Administrative Agent shall have
received counterparts of this Amendment, duly executed and delivered on behalf
of the Borrower and the Required Lenders.

 

SUBPART 3.1.2.  Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of the Borrower shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel, and the
Administrative Agent and its counsel shall have received all information,
approvals, documents or instruments as the Administrative Agent or such counsel
may reasonably request.

 

PART IV
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Amendment Agreement, the Borrower
represents and warrants to the Lenders as set forth below.

 

SUBPART 4.1.  Validity, etc.  This Amendment Agreement constitutes the legal,
valid and binding obligation of each Borrower enforceable in accordance with its
terms subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

SUBPART 4.2.  Representations and Warranties, etc.  Both before and after giving
effect to this Amendment Agreement, the statements set forth in Section 5.2.1 of
the Credit Agreement are true and correct.

 

5

--------------------------------------------------------------------------------


 

PART V
MISCELLANEOUS

 

SUBPART 5.1.  Cross-References.  References in this Amendment Agreement to any
Part or Subpart are, unless otherwise specified or otherwise required by the
context, to such Part or Subpart of this Amendment Agreement.

 

SUBPART 5.2.  Loan Document Pursuant to Existing Credit Agreement.  This
Amendment Agreement is a Loan Document executed pursuant to the Existing Credit
Agreement and shall be construed, administered and applied in accordance with
all of the terms and provisions of the Existing Credit Agreement and, after the
First Amendment Effective Date, the Credit Agreement.

 

SUBPART 5.3.  Successors and Assigns.  This Amendment Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

SUBPART 5.4.  Counterparts.  This Amendment Agreement may be executed by the
parties hereto in several counterparts, each of which when executed and
delivered shall be deemed to be an original and all of which together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page to this Amendment Agreement by facsimile shall be effective
as delivery of a manually executed counterpart of this Amendment Agreement.

 

SUBPART 5.5.  Governing Law.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

SUBPART 5.6.  Release.  Upon the consummation of the Redemption and the
incurrence of the Redemption Debt, the Lenders hereby release any Lien they have
or the Administrative Agent has on any Capital Securities of WW.com owned by the
Borrower on the date hereof until such time, if ever, as the Borrower is
required to grant and perfect a Lien on such Capital Securities to the
Administrative Agent for the benefit of the Lenders pursuant to the terms of the
Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed by their respective officers thereunto duly authorized as of the
date first above written.

 

 

WEIGHT WATCHERS INTERNATIONAL, INC.

 

 

 

 

 

By:

  /s/ Linda Huett

 

 

 

Name:  Linda Huett

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

[INSERT NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

7

--------------------------------------------------------------------------------